                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                             Criminal No. 5:17-CR-49-1 H
                                Civil No. 5:19-CV-77-H



SHANEKA GREEN ,                             )
                                            )
                     Petitioner,            )
                                            )
      v.                                    )                    ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings , the United States Attorney is DIRECTED to file an Answer pu rsuant

to Rule 5, Rules Governing § 2255 Proceedings , or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate , Set Aside or Correct

Sentence , within forty (40) days of the filing of this order.

       SO ORDERED. This        JL l!y   of March , 2019.
